DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8-9, 11-12, 15-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka (US 2010/0151775, previously cited) in view of Tiede (US 6159084, previously cited) and further in view of Takizawa et al (US 7033262, previously cited).
Regarding claim 1, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member including an inner region (36) having a first protruding structure that protrudes outward from a surface on a first side of the attachment member in a first direction (fig 1; protruding upward from top flat surface of element 44) and defines a locking slot (37) that is offset from a central axis (55) of the attachment member, and a second protruding structure that protrudes outward from the surface in the first direction and is offset from the central axis of the attachment member (see annotated fig 2), the central axis (55) being perpendicular to the surface of the attachment member (vertical axis), and an outer region (44) including the surface (surface on top of element 44) that extends from the inner region to an edge portion of the attachment member (outer edge of element 44), an attachment (48) configured to engage with a work piece, the attachment being detachably attachable to a second side of the attachment member ([0040] fig 2; attachment is attached to a bottom side of the outer region); a fastener (59) a locking member (26) movable into at least a locked position in which the locking member is engaged with the locking slot of the attachment member such that the attachment member is configured to rotate about the central axis (fig 3; [0056]), and an unlocked position in which the locking member is disengaged from the locking slot of the attachment member (fig 2) such that the attachment member is configured to rotate about an eccentric axis (54), the eccentric axis being offset from the central axis (fig 2); and an eccentric member (30) including a first slot (63) that receives the locking member (fig 2) at least along a first axis that is central to the first slot, a second slot (28) that receives the driving shaft ([0033]; note that the driving shaft is not positively recited as a part of the accessory) at least along a second axis that is central to the second slot, and a third slot (fig 2, central slot housing bearing 34) that receives the attachment member (fig 2) at least along a third axis that is central to the third slot, wherein the attachment member extends through the third slot of the eccentric member to provide a secure connection between the attachment member and the eccentric member along the eccentric axis (connection shown in fig 2), and the central axis of the attachment member is configured to align with a drive axis of the driving shaft when the locking member is in the locked position (fig 3). Lampka does not teach the attachment member defining a guide slot with the fastener extending through the guide slot (the guide slot of Lampka, which contains bearing 34 is in the eccentric member 30). However, Lampka does teach that any rotation support means known in the art can be used for rotation about the eccentric axis ([0039]). Additionally, Tiede teaches an accessory drivable by a driving shaft including an attachment member (17) having a protruding structure (top of element 22) defining a guide slot (23) and a fastener (28) extending through the guide slot and a slot (33; equivalent to claimed third slot) in an eccentric member (fig 2). It is obvious to apply a known technique to a known device to yield predictable results (MPEP 2143 I D). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a guide slot the attachment member and the fastener extending through the guide slot and third slot of Lampka in order to achieve the predictable result of providing a containment for bearings which support rotation about the eccentric axis and to provide for mounting of the attachment member and eccentric member as taught by Tiede (col 3, lines 44-58). Lampka does not teach a plurality of ribs on the attachment member. Takizawa teaches an accessory with an attachment member including a plurality of ribs on the surface of the attachment member (fig 2, see plurality of ribs on top surface of element 5), the plurality of ribs including an inner rib (5e; fig 9) that extends around the inner region of the attachment member, an outer rib (5b) that extends around the edge of the attachment member (fig 9), and a radial rib (5f) that extends from the inner rib to the outer rib (fig 9). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide an inner rib, outer rib, and radial rib to the surface of the attachment member of Lampka in order to provide a balance of hardness and flexibility that allows abrasion to be carried out easily as taught by Takizawa (paragraph starting col 8, line 61). 
Regarding claim 8, Lampka teaches an apparatus comprising a driving shaft (18), a motor to drive the driving shaft ([0003]), and an accessory drivable by the driving shaft, the accessory including: an attachment member including an inner region (36) having a first protruding structure that protrudes outward from a surface on a first side of the attachment member in a first direction (fig 1; protruding upward from top flat surface of element 44) and defines a locking slot (37) that is offset from a central axis (55)  of the attachment member, and a second protruding structure that protrudes outward from the surface (see annotated fig 2) the central axis (55) being perpendicular to the surface of the attachment member (vertical axis), and an outer region (44) including the surface (surface on top of element 44) that extends from the inner region to an edge of the attachment member (outer edge of element 44), an attachment (48) configured to engage with a work piece, the attachment being detachably attachable to a second side of the attachment member ([0040] fig 2; attachment is attached to a bottom side of the outer region); a fastener (59) a locking member (26) movable into at least a locked position in which the locking member is engaged with the locking slot of the attachment member such that the attachment member is configured to rotate about the central axis (fig 3; [0056]), and an unlocked position in which the locking member is disengaged from the locking slot of the attachment member (fig 2) such that the attachment member is configured to rotate about an eccentric axis (54), the eccentric axis being offset from the central axis (fig 2); and an eccentric member (30) including a first slot (63) that receives the locking member (fig 2) at least along a first axis that is central to the first slot, a second slot (28) that receives the driving shaft ([0033]) at least along a second axis that is central to the second slot, and a third slot (fig 2, central slot housing bearing 34) that receives the attachment member (fig 2) at least along a third axis that is central to the third slot, wherein the attachment member extends through the third slot of the eccentric member to provide a secure connection between the attachment member and the eccentric member along the eccentric axis (connection shown in fig 2), and the central axis of the attachment member is configured to align with a drive axis of the driving shaft when the locking member is in the locked position (fig 3). Lampka does not teach the attachment member defining a guide slot with the fastener extending through the guide slot (the guide slot of Lampka, which contains bearing 34 is in the eccentric member 30). However, Lampka does teach that any rotation support means known in the art can be used for rotation about the eccentric axis ([0039]). Additionally, Tiede teaches an accessory drivable by a driving shaft including an attachment member (17) having a protruding structure (top of element 22) defining a guide slot (23) and a fastener (28) extending through the guide slot and a slot (33; equivalent to claimed third slot) in an eccentric member (fig 2). It is obvious to apply a known technique to a known device to yield predictable results (MPEP 2143 I D). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a guide slot the attachment member and the fastener extending through the guide slot and third slot of Lampka in order to achieve the predictable result of providing a containment for bearings which support rotation about the eccentric axis and to provide for mounting of the attachment member and eccentric member as taught by Tiede (col 3, lines 44-58). Lampka does not teach a plurality of ribs on the attachment member. Takizawa teaches an accessory with an attachment member including a plurality of ribs on the surface of the attachment member (fig 2, see plurality of ribs on top surface of element 5), the plurality of ribs including an inner rib (5e; fig 9) that extends around the inner region of the attachment member, an outer rib (5b) that extends around the edge of the attachment member (fig 9), and a radial rib (5f) that extends from the inner rib to the outer rib (fig 9). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide an inner rib, outer rib, and radial rib to the surface of the attachment member of Lampka in order to provide a balance of hardness and flexibility that allows abrasion to be carried out easily as taught by Takizawa (paragraph starting col 8, line 61).
Regarding claim 15, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member including an inner region (36) having a first protruding structure that protrudes outward from a surface on a first side of the attachment member in a first direction (fig 1; protruding upward from top flat surface of element 44) and defines a locking slot (37) that is offset from a central axis (55)  of the attachment member, and a second protruding structure that protrudes outward from the surface in the first direction and is offset from the central axis of the attachment member (see annotated fig 2) the central axis (55) being perpendicular to the surface of the attachment member (vertical axis), and an outer region (44) including the surface (surface on top of element 44) that extends from the inner region to an edge of the attachment member (outer edge of element 44), an attachment (48) configured to engage with a work piece, the attachment being detachably attachable on a second side of the attachment member ([0040] fig 2; attachment is attached to a bottom side of the outer region); a fastener (59) a locking member (26) movable into at least a locked position in which the locking member is engaged with the locking slot of the attachment member such that the attachment member is configured to rotate about the central axis (fig 3; [0056]), and an unlocked position in which the locking member is disengaged from the locking slot of the attachment member (fig 2) such that the attachment member is configured to rotate about an eccentric axis (54), the eccentric axis being offset from the central axis (fig 2); and an eccentric member (30) including a first slot (63) that receives the locking member (fig 2) at least along a first axis that is central to the first slot, a second slot (28) that receives the driving shaft ([0033]; note that the driving shaft is not positively recited as a part of the accessory) at least along a second axis that is central to the second slot, and a third slot (fig 2, central slot housing bearing 34) that receives the attachment member (fig 2) at least along a third axis that is central to the third slot, wherein the attachment member extends through the third slot of the eccentric member to provide a secure connection between the attachment member and the eccentric member along the eccentric axis (connection shown in fig 2), and the locking member is movable into the locked position and the unlocked position along an axis that is parallel to the central axis (vertically movable as described in [0035]). Lampka does not teach the attachment member defining a guide slot with a fastener extending through the guide slot (the guide slot of Lampka, which contains bearing 34 is in the eccentric member 30). However, Lampka does teach that any rotation support means known in the art can be used for rotation about the eccentric axis ([0039]). Additionally, Tiede teaches an accessory drivable by a driving shaft including an attachment member (17) having a protruding structure (top of element 22) defining a guide slot (23) and a fastener (28) extending through the guide slot and a slot (33; equivalent to claimed third slot) in an eccentric member (fig 2). It is obvious to apply a known technique to a known device to yield predictable results (MPEP 2143 I D). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a guide slot the attachment member and the fastener extending through the guide slot and third slot of Lampka in order to achieve the predictable result of providing a containment for bearings which support rotation about the eccentric axis and to provide for mounting of the attachment member and eccentric member as taught by Tiede (col 3, lines 44-58). Lampka does not teach a plurality of ribs on the attachment member. Takizawa teaches an accessory with an attachment member including a plurality of ribs on the surface of the attachment member (fig 2, see plurality of ribs on top surface of element 5), the plurality of ribs including an inner rib (5e; fig 9) that extends around the inner region of the attachment member, an outer rib (5b) that extends around the edge of the attachment member (fig 9), and a radial rib (5f) that extends from the inner rib to the outer rib (fig 9). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide an inner rib, outer rib, and radial rib to the surface of the attachment member of Lampka in order to provide a balance of hardness and flexibility that allows abrasion to be carried out easily as taught by Takizawa (paragraph starting col 8, line 61).
Regarding claims 2, 9, and 16, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches the attachment member moves in at least a spinning motion when rotating about the central axis ([0042]); and the attachment member moves in at least a random orbital motion when rotating about the eccentric axis ([0034]).
Regarding claims 4-5, 11-12, and 18-19, Lampka, as modified by Tiede, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches a bearing (34), wherein the fastener connects at least the bearing to the eccentric member and the attachment member such that the bearing is centered about the eccentric axis (fig 3); and wherein the bearing is disposed within the guide slot between the fastener and the second protruding structure (due to modification based on teachings of Tiede, fig 2).
Regarding claim 17, Lampka, as modified, teaches all the elements of claim 15 as described above. Lampka further teaches the central axis (55) of the attachment member aligns with a drive axis (52) of the driving shaft when the locking member is in the locked position (fig 3).
Regarding claims 23 and 25, Lampka, as modified, teaches all the limitations of claims 1 and 15 as described above. Lampka does not teach the second axis arranged between the first axis and the third axis, but does suggest that there are alternative positions for other elements of the locking system (such as locking slot 37; [0043]). However, it has been held that rearrangement of parts involves only routing skill in the art (MPEP 2144.04 VI C). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to rearrange the slots of Lampka, for example by positioning the first slot on the opposite side of the eccentric member 30 such that the second axis is between the first axis and the third axis, as this rearrangement would not change the function or operation of the apparatus.
Regarding claim 24, Lampka, as modified, teaches all the limitations of claim 1 as described above. Lampka further teaches the locking member (26) includes a head portion (27, shown labeled in fig 1) and a shaft portion (extended cylindrical portion of 26), and the head portion is configured to abut against a surface of the eccentric member (30) when the shaft portion is engaged with the attachment member (36) in the locked position (fig 3 shows head portion abutting interior surface of slot in eccentric member 30 while shaft portion is engaged with slot 37 in attachment member).
Regarding claim 26, Lampka, as modified, teaches all the limitations of claim 15 as described above. Tiede further teaches a head portion of the fastener abuts against a portion of the attachment member when the attachment member is connected to the eccentric member (see head at bottom of fastener 28 abutting portion 35 of attachment member 17).

    PNG
    media_image1.png
    518
    700
    media_image1.png
    Greyscale

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka, Tiede, and Takizawa as applied to claims 1, 8 and 15 above, and further in view of Hafele et al (US 2019/0084116, previously cited).
Regarding claims 7, 14 and 21, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka does not teach a constraint mechanism. Hafele teaches an orbital tool including a constraint mechanism (130) that holds a part of an attachment member (fig 21) such that the attachment member moves in at least an orbital motion when driven by a driving shaft ([0056]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the constraint mechanism of Hafele to the accessory of Lampka in order to allow a user to selectively limit rotation of the attachment member as taught by Hafele ([0056]).
Response to Arguments
Applicant's arguments filed 6 Dec 2022 have been fully considered but they are not persuasive. Applicant argues that the fastener of Lampka does not extend along the eccentric axis. However, the claims do not require this configuration. The claims require that “the fastener extends through the guide slot of the attachment member and the third slot of the eccentric member to provide a secure connection between the attachment member and the eccentric member along the eccentric axis.” That is, the “along the eccentric axis” limitation is with regard to the claimed secure connection. As the eccentric axis is vertical and Lampka does teach a secure connection between the attachment member and eccentric member along this axis (i.e. vertically), this limitation is disclosed by Lampka. The limitations with regard to a specific fastener configuration are rendered obvious by Tiede as detailed above.
Applicant further argues that the fastener of Tiede does not extend through a third slot as claimed. Examiner respectfully disagrees. Tiede clearly discloses a fastener (28) extending through a guide slot (element 23 in protruding structure at top of element 22) and a third slot (33) in an eccentric member (13) to provide a secure connection between the attachment member and the eccentric member along the eccentric axis (vertically; as shown in fig 2). 
Applicant further argues that Takizawa and Hafele do not teach these features. However, as detailed above, these features are rendered obvious by the teachings of Lampka and Tiede.
Applicant further argues that Lampka and Takizawa do not render obvious the claimed ribs. Examiner respectfully disagrees. Applicant argues there is no suggestion to add the ribs of Takizawa to element 36 of Lampka, as the ribs of Takizawa are provided in “an abrasive substrate 5.” This is a mischaracterization of the rejection. As claimed, the ribs are included “on the surface of the attachment member.” As described in the rejection above, “the surface” is interpreted as the “top flat surface of element 44” as shown in figure 1 (see line 4 of rejection of claim 1). Applicant argues that element 44 of Lampka cannot be considered a part of the attachment member since it is a separate element. However, there is no limitation that requires the claimed “inner region” to be formed integrally in one piece with the “surface.” As can be seen from figure 2 of Takizawa, the ribs are in element 5 which forms a backing for the abrasive member 6. As element 44 of Lampka (which provides “the surface”) is a backing for the abrasive member (48; fig 2), these elements are both equivalent to the claimed “surface” it is clear that these ribs would be provided in element 44 of Lampka. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723